Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Detailed Action
Claim Rejections - 35 USC § 112A
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification in the Abstract, Summary and paragraphs 77-79 makes references to “ predetermined information added” However, there is no  specific description nor discussion of what the predetermined information is.



Claim Rejections - 35 USC § 112B
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and  4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Akita (2018/0121653)  invoking Official Notice. 

     With respect to claim 1, Akita teaches an image processing system, illustrated by figure 1 comprising an image processing apparatus 10a that has virus scan functions 14a; a terminal 6 and information processing apparatus 10b which has a virus scan function 14b wherein the image processing apparatus includes a first hardware processor (controller 9a) that transmits to the terminal 6  information identifying the processing apparatus (MFP address/identification); a virus scan substitute request (request for server 80 to identify MFPe for performing virus scan in place of the server 80, see paragraphs 239, 240 and 244).

     Akita teaches the information processing apparatus includes: a second hardware processor 9b  that performs virus scan on job data via antivirus unit 14b or with the  virus scan substitute request via server 80 to identify MFPe for performing virus scanning upon request, see paragraphs 239, 240 and 244.
 Akita teaches wherein MFPb can transmit to MFPa a job related to a job data by means of controller/processor 9b.

     What Akita does not teach is  normalizing the power saving mode  from a reduced power mode when a predetermined information is added to a print job.
   The examiner invokes Official Notice with regard to systems which operate in a reduced power/sleep mode and are caused to transition into a normal operating mode when a operating job request is received by a terminal or information output device. 
    Hence, it would have been obvious to one of ordinary skill in the art  and is well known to operate a device in sleep or reduced power mode until such device receives a request for an operation. It would have been obvious to  use the teachings of what is well known in the prior art and combine it with Akita to cause a device to come out of sleep mode in order to generate an output request once the print job has been found to be free of viruses, worms and malicious codes.



     With respect to claim 4, Akita does not address not performing virus scanning when  coming out of  the power saving mode to the normal mode.  However, this limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The examiner uses Official Notice, that  it would have been obvious not to use virus scan in a sleep mode or low power mode because the virus scan would require more power resources for determining if a virus is present and while in  the sleep mode, these energy resources would not be sufficient to run the virus scanning. 
     With respect to claim 5, Akita teaches using the terminal to input data  (print jobs), see paragraphs 50, 51, 55  and 56.

     With respect to claims 6 and 7, Akita teaches  the second hardware (9c/9b etc.) will execute the transmission of the print job instruction from MFPa to MFPb-d when it has been determined, after the virus scan, identifying the information processing apparatus and having received notification from the MFPb-d that no virus has been found or that the scanner function MFPa has not  been infected, see paragraph 171, lines 6-11 and para. 172 and 209.  Akita further teaches first hardware (9a) will execute the print job once a receipt of a virus not being detected from the destination devices MFPb-d.
     What Akita does not mention is how the first processor transitions from reduced power mode to normal mode after receiving (added information -  that no virus has been 

     With respect to claim 8, Akita teaches  the image processing and information processing apparatuses  communicating over a network illustrated by figure 1 and described at para. 48.
     What is not shown is that the network in question is a WAN type.  The examiner takes Official Notice that it would have been obvious to one of ordinary skill in the  art to substitute a WAN network in place of  the network taught by Akita for allowing the different apparatus to connect with each other as  is well known  and practiced by one of ordinary skill in the art, thereby rendering substantially the same results of allowing virus scanning to occur between the two devices as claimed. 

     With respect to claim 9, Akita suggests  teaches all of the limitations upon which the claim depends. Moreover, at para. 48,  a WAN is not the network used to allow the image processing apparatus and information processing apparatus  to communicate with. Assuming arguendo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to substitute any variation of network connections, including direct connections between devices for the purpose of 
     With respect to claim 10, Akita teaches  the first hardware processor 9a inquiring from the second hardware processor 9b-9d,  of the status of  a virus. The control units 14b-d, submitting a report to  controller 14a that  the second processor is virus free and upon receiving such inquiry, submitting the print job , see paragraph 171, lines 6-11 and para. 172 and 209.  
    What Akita does not mention is how the first processor transitions from reduced power mode to normal mode after receiving (added information -  that no virus has been detected at the information processing device  MFPb-d.  However, the examiner takes Official Notice, that it is well established  and well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that electronic devices operate in a reduced power or sleep mode when inactive and resume a normal power mode when a function or request is made for that device.  

     With respect to claim 11, Akita teaches the control unit 14b-d to detect a virus and to alert the control unit 14a that a virus has been detected para. 173-175 and informing the requesting party, image processing apparatus.
However, what is not discussed is when the image processing apparatus is transitioned to a normal mode from a power saving mode. 
     What Akita does not mention is how the first processor transitions from reduced power mode to normal mode after receiving (added information -  that no virus has been detected at the information processing device  MFPb-d.  However, the examiner takes 

     Moreover, Akita does not specifically address not sending notification to the terminal device regarding  the status of a virus scan once a virus  has been detected.  It is presumed that if a virus has been detected, notification will be provided to the user via the display 6.
     The examiner submits that  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display so as to  disable the result of the virus report so that it does not appears. Even though such a function appears to be a step back in the advancement of the art, one of ordinary skill in the art would have known to disable the display upon predetermined conditions, such as disabling a screen to any information regarding a virus. 

     With respect to claim 12, Akita teaches  an information processing apparatus 10b-d, when the information identifying (address or device identification) the image  processing apparatus 10a and the virus scan substitute request from server 80 to MFP 14e are received by a terminal (6a or 6e) and the second hardware 14b-d regarding another job the second processor transfers identifying information to the processing apparatus 10 and the virus substitute request having a virus function  14e to other than image processing apparatus 14a.

     With respect to claim 13, Akita teaches an image processing apparatus 10a  that has a virus scan function 14a and communicates with a terminal 6a   and information processing apparatus 10b-d has a virus scan function 14b-d, the image processing apparatus comprising: a first hardware processor 9a that transmits to the terminal 6a when a job has been determined to test negative for a virus and virus scan substitute request from server 80 to MFP 14e for job data in the information processing apparatus 10d.
    What Akita does not mention is how the first processor transitions from reduced power mode to normal mode after receiving (added information -  that no virus has been detected at the information processing device  MFPb-d.)  However, the examiner takes Official Notice, that it is well established  and well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that electronic devices operate in a reduced power or sleep mode when inactive and resume a normal power mode when a function or request is made for that device. 

     With respect to claim 14, Akita teaches  a non-transitory computer readable medium (USB), see para. 52, line 13 for storing  a program, see lines 13-19  to be implemented by a computer (CPU) for performing virus scans and communication with the terminal 6a and image processing apparatus 10a wherein the CPU is programed to cause the image processing apparatus 10a  to operate  a virus scan function 14a and communicates with a terminal 6a   and information processing apparatus 10b-d has a virus scan function 14b-d, the image processing apparatus comprising: a first hardware 

    What Akita does not mention is how the first processor transitions from reduced power mode to normal mode after receiving (added information -  that no virus has been detected at the information processing device  MFPb-d.)  However, the examiner takes Official Notice, that it is well established  and well known to one of ordinary skill in the art, before the effective filing date of the claimed invention, that electronic devices operate in a reduced power or sleep mode when inactive and resume a normal power mode when a function or request is made for that device. 

     With respect to claim 15, Akita teaches the information processing apparatus  10b-d that has a virus scan function 14b-d and communicating with a display 6a and an image processing apparatus that has a virus scan function 14a comprising: a second hardware processor 9b  that performs virus scan on job data via antivirus unit 14b or with the  virus scan substitute request via server 80 to identify MFPe for performing virus scanning upon request, see paragraphs 239, 240 and 244.
 Akita teaches wherein MFPb can transmit to MFPa a job related to a job data by means of controller/processor 9b.

     What Akita does not teach is  normalizing the power saving mode  from a reduced power mode when a predetermined information is added to a print job.

    Hence, it would have been obvious to one of ordinary skill in the art  and is well known to operate a device in sleep or reduced power mode until such device receives a request for an operation. It would have been obvious to  use the teachings of what is well known in the prior art and combine it with Akita to cause a device to come out of sleep mode in order to generate an output request once the print job has been found to be free of viruses, worms and malicious codes.

    With respect to claim 16, Akita teaches  a non-transitory computer readable medium (USB), see para. 52, line 13 for storing  a program, see lines 13-19  to be implemented by a computer (CPU) wherein the program is for an information  processing apparatus 10b-d that has a virus function 14b-d and communicates with terminal 6a and the image processing apparatus 10a. The computer program executes the performance of a virus scan of a job upon receiving a request from terminal 6a through server 80 to MFPe as a substitute request, see paragraphs 239, 240 and 244.  The MFP 10b-d transmits predetermined information (no virus status of the print job) to the MFPa which indicates  the allowance of the receipt of the print job as a result of the successful virus scan, see , see paragraph 171, lines 6-11 and para. 172 and 209.  

      With respect to claim 17, Akita teaches a non-transitory recording medium (USB) memory, see para. 52, line 13 that  stores an instruction (program – see para. 52) which 

                       Claims Objected to As Containing Allowable Matter

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664